Concurring Opinion by
Judge Crumlish, Jr. :
I strongly concur with Judge Blatt’S conclusions that the appellant had not been discriminated against by his denial of Food Stamps, and that the Department of Public Welfare regulation governing the present situation is valid. I feel compelled, however, to make further comment about the factual background of the case appellant presents.
Appellant receives bi-weekly Workmen’s Compensation payments which necessarily result in his receiving three payments during two of the calendar months each year. The other ten months he receives two payments. Appellant would have us believe that his financial stability is dependent upon bi-monthly payments and that the additional payments in the two odd months are not realistically applied for his normal expenses. He, therefore, claims that the monies available *33to him on a monthly basis should only reflect two payments per month. It is this argument which is unrealistic.
It is inconceivable how the appellant can assert that the payment system by which he receives Workmen’s Compensation benefits provides less security for his daily expenses than bi-monthly payments. Surely, when payments are fourteen days apart, rather than sixteen days apart, the payee will be better able to budget for daily expenses. The difference between bimonthly and bi-weekly payments is purely accounting, with the benefit to appellant obviously accruing from the closer and more regular bi-weekly payments. Since the available monthly income under either system of payment would be the same, when measured on a daily basis, and since appellant’s argument that bi-weekly payments do not provide realistically budgetable funds from two payments is specious, I join in the majority’s dismissal of this appeal.